     Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.1 Page 1 of 18



                      UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION



LORI LYNN HEETHUIS,                                Case No. 1:19-cv-00940

        Plaintiff,                                 Honorable

v.

COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

      Defendants.
____________________________________________________________________________/

 Stephen R. Drew (P24323)
 Adam C. Sturdivant (P72285)
 DREW, COOPER & ANDING
 Attorneys for Plaintiff
 80 Ottawa Avenue NW, Suite 200
 Grand Rapids, Michigan 49503
 Phone: (616) 454-8300
 Email: sdrew@dca-lawyers.com
 Email: asturdivant@dca-lawyers.com
____________________________________________________________________________/


                             COMPLAINT AND JURY DEMAND


        Plaintiff, Lori Lynn Heethuis, by and through her attorneys, DREW, COOPER &

ANDING, states as follows:
     Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.2 Page 2 of 18



                                         JURISDICTION

1.      This is an action to enforce civil rights arising out of Plaintiff’s employment relationship

        with Defendant County of Muskegon pursuant to Title VII of the 1964 Civil Rights Act,

        as amended, 42 U.S.C. § 2000e et seq., Title I of the Civil Rights Act of 1991, 42 U.S.C. §

        1988, and 42 U.S.C. § 1983. The jurisdiction of the Court is invoked pursuant to 42 U.S.C.

        § 2000e-5(f), 28 U.S.C. §§ 2201 and 2202, 28 U.S.C. §1343; and 28 U.S.C. §1367

        (supplemental jurisdiction). This is an action seeking declaratory and injunctive relief and

        money damages against Defendant County of Muskegon and Defendant Ryan Boike for

        purposeful discrimination and violations of Plaintiff’s civil rights.

2.      The unlawful and discriminatory employment practices alleged in this complaint occurred

        within the Western District of the State of Michigan. Venue is proper therein pursuant to

        28 U.S.C. § 1391.

3.      The Equal Employment Opportunity Commission (EEOC) issued a Notice of Right to Sue

        regarding the aforementioned claims (EEOC Charge No. 471-2019-04028). A copy is

        attached as Exhibit 1. Equitable and other relief are also sought under the aforementioned

        statutory provisions.

                                             PARTIES

4.      Plaintiff realleges and incorporates by reference the allegations contained in the previous

        paragraphs.

5.      Plaintiff, Lori Lynn Heethuis, formerly Lori Lynn Johnson, (hereinafter “Plaintiff”) is a

        citizen of the United States, a resident of the State of Michigan within the Western District

        of Michigan, and was at all relevant times an employee of the Defendant County of

        Muskegon as a Deputy Corrections Officer for the Muskegon County Sheriff’s Office and
     Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.3 Page 3 of 18



        Muskegon County Jail.

6.      Defendant County of Muskegon is a municipal corporation located in the County of

        Muskegon, State of Michigan, and is a governmental body organized and existing under

        the constitution and laws of the State of Michigan and conducting business within the

        territorial limits of the United States District Court of the Western District of Michigan.

7.      Defendant Ryan Boike is a male citizen of the United States, a resident of the State of

        Michigan within the Western District of Michigan and was at all relevant times an

        employee of the Defendant County of Muskegon as a Deputy Corrections Officer for the

        Muskegon County Sheriff’s Office and Muskegon County Jail.

                                   FACTUAL ALLEGATIONS

8.      Plaintiff realleges and incorporates by reference the allegations contained in the previous

        paragraphs.

9.      Plaintiff was hired by Defendant County of Muskegon on or about April 11, 1998 as a

        Deputy Corrections Officer for Defendant County of Muskegon’s Sheriff’s Office.

10.     Beginning in 2009, Plaintiff was regularly sexually harassed by co-workers, including

        management, of Defendant County of Muskegon.

11.     The harassment consisted of, but is not limited to:

        a.      Sexually inappropriate touching, grabbing, and other physical conduct by male
                employees of Defendant County of Muskegon, including but not limited to:

               i.   grabbing and pushing Plaintiff’s head toward his genital area in a sexually
                    suggestive and explicit manner;

              ii.   putting his hands under her shirt and fondling her breasts;

             iii.   putting his hands in her pants near her genitals;

             iv.    attempting to kiss her;
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.4 Page 4 of 18



             v.    following her to areas where there were no surveillance cameras and touching
                   her in a sexually inappropriate manner;

            vi.    grabbing Plaintiff’s buttocks;

           vii.    grabbing Plaintiff’s hips and thrusting against her from behind;

           viii.   making inappropriate sexual comments regarding her body; and,

      b.       Regular and pervasive sexually offensive comments by male employees.

12.   Plaintiff complained repeatedly regarding the sexual harassment including but not limited

      to making complaints to management of the Defendant County of Muskegon’s Sheriff’s

      Office beginning in 2009 and continuing through 2014. Plaintiff also complained to

      Defendant County of Muskegon’s Equal Employment Office in 2014.

13.   In response to Plaintiff’s complaints, in 2009 a male employee in management told her

      “those things just happen.”

14.   At least one male management level employee witnessed Plaintiff being subjected to

      unwelcome sexual touching on multiple occasions but did nothing to stop the conduct.

15.   Despite making complaints, the sexual harassment persisted through at least May 2014.

16.   No corrective or remedial measures were taken against the harassers.

17.   Plaintiff was concerned that because she reported the illegal and offensive behavior, she

      would be subjected to different treatment because she is a woman and subjected to

      retaliatory actions.

18.   In or around June 2014, Plaintiff began receiving unwarranted discipline.

19.   In or around July 2014, Plaintiff received discipline for an incident that occurred in or

      around April 2014.

20.   In or around September 2014, Plaintiff was subjected to unwarranted discipline in the form

      of an unpaid suspension by a management level employee who was also one of the
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.5 Page 5 of 18



      harassers, in retaliation for Plaintiff making complaints of unlawful discrimination and

      sexual harassment.

21.   In further retaliation, other employees of Defendant County of Muskegon failed to respond

      to Plaintiff’s calls for assistance at the Muskegon County Jail during her shifts from time

      to time.

22.   Around October 8, 2014, Plaintiff filed an EEOC Charge of Discrimination against

      Defendant County of Muskegon (EEOC Charge No. 471-2015-00116), which included

      claims of discrimination, sexual harassment, hostile work environment, and retaliation

      based on Plaintiff’s sex/gender.

23.   Around October 19, 2016, Plaintiff Lori Heethuis, a female Deputy Corrections Officer

      for Muskegon County, testified as a witness in a case filed by the American Civil Liberties

      Union (ACLU), Semelbauer, et al. v. Muskegon County, et al., a case that involved alleged

      discriminatory jail conditions for female inmates, and included claims of gender

      discrimination and claims of male corrections officers violating the constitutional rights of

      female inmates.

24.   In retaliation for making complaints of sexual harassment during her employment, filing a

      Charge of Discrimination with the EEOC around October 8, 2014, and testifying as a

      witness around October 19, 2016 in a case filed by the ACLU against the County of

      Muskegon, Plaintiff was again regularly retaliated against, harassed, and regularly

      subjected to a hostile work environment, which included being regularly subjected to

      disciplinary actions and false statements being made against her during her employment at

      Defendant County of Muskegon.

25.   Defendant County of Muskegon, through the Muskegon County Sheriff’s Department, its
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.6 Page 6 of 18



      employees, managers, agents and assigns, conducted a practice and pattern of retaliation

      against Plaintiff, including heavily and unreasonably scrutinizing Plaintiff’s work and

      making demands of her that were not made for similarly situated male deputies.

26.   Around December 2017, in retaliation for Plaintiff’s complaints as stated above, a sergeant

      and/or management level employee of Defendant County of Muskegon, under false

      pretenses, wrongfully and maliciously told Plaintiff’s coworkers that she was mentally

      unfit, and he attempted to have Plaintiff examined by a psychiatrist to prove she was unfit

      for duty.

27.   Around April 10, 2019, in retaliation for the above, a deputy of Defendant County of

      Muskegon approached Plaintiff and said, "I got you bitch, you snitch f--king bitch."

28.   Defendant County of Muskegon, through the Muskegon County Sheriff’s Department, and

      its employees, managers, agents, assigns, and representatives, including Defendant Ryan

      Boike, subsequently illegally eavesdropped and recorded a private conversation Plaintiff

      was having with her husband on her cell phone in a private place behind closed doors. The

      eavesdropping and recording of the private conversation was done without Plaintiff’s

      consent and without the consent of Plaintiff’s husband.

29.   Defendant County of Muskegon, through the Muskegon County Sheriff’s Department, and

      its employees, managers, agents, assigns, and representatives, including Defendant Ryan

      Boike, used the eavesdropping and recording of Plaintiff’s private conversation as a means

      of surveillance to secretly observe and record her conversation and activities for the

      purpose of spying on Plaintiff and invading Plaintiff’s privacy.

30.   In retaliation for Plaintiff’s prior protected acts, Defendants used the information illegally

      obtained through eavesdropping, recording, and secret surveillance outside of a closed door
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.7 Page 7 of 18



      to then place Plaintiff on administrative leave and/or suspension. The information illegally

      obtained was misconstrued, false, and inaccurate.

31.   Around April 23, 2019, in retaliation for complaints of the discrimination and harassment

      identified above, Plaintiff was forced to sign a “Last Chance Agreement” under duress.

      Plaintiff was told if she did not sign the agreement, she would be fired.

32.   Defendant County of Muskegon called Plaintiff into a meeting and demanded that within

      five (5) minutes she sign a “Last Chance Agreement” that was in reality a Full Release of

      all sexual harassment, retaliation, employment and Civil Rights claims or actions she had,

      with a threat that if she did not sign, she would immediately be terminated.

33.   Plaintiff then revoked the “Last Chance Agreement” because she signed the Agreement

      under duress and because it took away all of her rights.

34.   After revoking the “Last Chance Agreement,” Plaintiff was falsely advised (with the

      knowledge that her husband was battling a serious illness) that if she resigned, she could

      retain her right to healthcare benefits.

35.   After then signing a resignation, Plaintiff was then told that she actually will not be allowed

      to retain her healthcare benefits.

36.   Plaintiff then withdrew or revoked her resignation.

37.   In further retaliation, Defendant County of Muskegon refused Plaintiff’s request to revoke

      her signature of the “Last Chance Agreement” and/or the resignation, therefore in effect

      terminating Plaintiff’s employment, as Plaintiff made it clear that she did not want to

      resign.

38.   Plaintiff Lori Heethuis’ separation from Defendant County of Muskegon was effective

      April 23, 2019. She was terminated 9 months before she was scheduled to be eligible for
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.8 Page 8 of 18



      retirement as a 21-year employee of Defendant County of Muskegon Sheriff’s Office.

39.   Around July 11, 2019, Plaintiff filed an EEOC Charge of Discrimination against Defendant

      County of Muskegon (EEOC Charge No. 471-2019-04028), which included claims of

      discrimination and retaliation based on Plaintiff’s sex/gender.

                                       COUNT I
                           SEX/GENDER DISCRIMINATION
                           TITLE VII - 42 U.S.C. § 2000e et seq.

40.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

41.   Defendant County of Muskegon, through its agents, employees, managers and assigns,

      deprived Plaintiff of rights secured to her by Title VII of the Civil Rights Act of 1964, as

      amended, 42 U.S.C. Section 2000e et seq. and Title I of the Civil Rights Act of 1991, to be

      free from gender/sexual discrimination by denying Plaintiff those rights, in whole or in

      part, because of her gender/sex. By said acts, Defendant County of Muskegon has violated

      42 U.S.C. Section 2000e et seq.

42.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                 COUNT II
            SEXUAL HARASSMENT/HOSTILE WORK ENVIRONMENT
                     TITLE VII - 42 U.S.C. § 2000e et seq.

43.   Plaintiff realleges and incorporates by reference the allegations contained in the previous
  Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.9 Page 9 of 18



      paragraphs.

44.   Defendant County of Muskegon, by and through its agents, employees, managers and

      assigns, deprived Plaintiff Lori Heethuis of rights secured to her by Title VII of the Civil

      Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and the Civil Rights Act of

      1991, to be free from sexual harassment by denying Plaintiff those rights, in whole or in

      part, because of her sex/gender; and, subjecting her to a hostile environment, including but

      not limited unwelcomed sexual physical touching and sexually offensive and degrading

      language, which interfered with her employment, failing to take prompt, adequate and

      remedial measures, and undertaking a tangible employment action against Plaintiff. By

      said acts, Defendant County of Muskegon has violated 42 U.S.C. § 2000e et seq.

45.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                      COUNT III
                                   RETALIATION
                           TITLE VII - 42 U.S.C. § 2000e et seq.

46.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

47.   Defendant County of Muskegon, through its employees, agents, managers, and/or assigns,

      discriminated against Plaintiff, in the terms and conditions of her employment, including

      but not limited to the aforementioned actions, and by subjecting Plaintiff to unwarranted
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.10 Page 10 of 18



      discipline in the form of unpaid suspension and/or termination, and failing to respond to

      Plaintiff’s calls for assistance at the Muskegon County Jail, based on gender/sex, and/or

      because Plaintiff complained and/or opposed practices made unlawful by 42 U.S.C. §

      2000e.

48.   The aforementioned actions deprived Plaintiff of her right to oppose said unlawful

      practices, in violation of 42 U.S.C. § 2000e.

49.   Defendant County of Muskegon, through its employees, agents, managers, and/or assigns,

      retaliated against Plaintiff because Plaintiff made a charge, assisted, and participated in any

      manner in an investigation under 42 U.S.C. § 2000e.

50.   Defendant County of Muskegon’s actions were malicious, intentional, and/or done with

      reckless indifference to Plaintiff’s rights and sensibilities.

51.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.


               STATE LAW CLAIMS - SUPPLEMENTAL JURISDICTION

                                    COUNT IV
                           SEX/GENDER DISCRIMINATION
                         ELLIOTT-LARSEN CIVIL RIGHTS ACT

52.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

53.   The aforementioned acts by Defendant County of Muskegon, through its employees,
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.11 Page 11 of 18



      agents, managers and/or assigns, constitute discrimination against the Plaintiff regarding

      the terms and conditions of her employment on the basis of her gender/sex, and on that

      basis were performed intentionally and in a discriminatory manner as compared to other

      similarly situated male employees. By said acts, Defendants have violated Michigan

      Common and/or Statutory Law, including specifically the Elliott-Larsen Civil Rights Act,

      M.C.L. 37.2101 et seq.

54.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                COUNT V
            SEXUAL HARASSMENT/HOSTILE WORK ENVIRONMENT
                   ELLIOTT – LARSEN CIVIL RIGHTS ACT

55.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

56.   During the course of her employment with Defendant County of Muskegon, Plaintiff has

      been subjected to constant and unwelcome gender/sexual harassment by coworkers at

      Defendant County of Muskegon, including but not limited to physical touching and

      offensive and derogatory comments and conduct based on her gender/sex.

57.   The unwelcome gender based offensive and derogatory comments, sexual touching, and

      other conduct by employees of Defendant County of Muskegon had the purpose and/or

      effect of substantially interfering with Plaintiff’s employment and/or creating an
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.12 Page 12 of 18



      intimidating, hostile, and offensive employment environment.

58.   Defendant County of Muskegon had both actual and constructive notice that employees of

      Defendant were creating a hostile and offensive work environment.

59.   Despite having notice of the unwelcome gender based offensive and derogatory comments

      and conduct by employees of Defendant County of Muskegon toward Plaintiff, Defendant

      failed to adequately investigate and take prompt and appropriate remedial action.

60.   The unwelcome gender based offensive and derogatory comments and conduct by

      coworkers at Defendant County of Muskegon and Defendant’s failure to adequately

      investigate and take prompt and appropriate remedial action violate the Elliott-Larsen Civil

      Rights Act.

61.   Defendant further violated the Elliott-Larsen Civil Rights Act in that:

      a.     Defendant failed to provide the Plaintiff with employment conditions and
             relationships where she could safely work free from verbal and mental
             gender/sexual harassment and/or discrimination;

      b.     Defendant failed to discharge, suspend, reprimand or otherwise discipline
             employees for their actions of sexual harassment and/or discrimination;

      c.     Defendant failed to effectively disseminate and enforce an anti-harassment policy
             to their employees; and,

      d.     Defendant otherwise failed to comply with statutory and/or common law.

62.   Such conduct has denied Plaintiff equal protection and civil rights guaranteed by the

      Constitution and laws of the State of Michigan.

63.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.13 Page 13 of 18



      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                    COUNT VI
                                  RETALIATION
                         ELLIOTT-LARSEN CIVIL RIGHTS ACT

64.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

65.   The aforementioned acts by the Defendant County of Muskegon, through its employees,

      agents, managers and assigns, constitute retaliation against the Plaintiff for having opposed

      action(s) that constitute a violation of the Elliott-Larsen Civil Rights Act and/or the attempt

      to file a claim or charge with the Michigan Department of Civil Rights and/or Equal

      Employment Opportunity Commission, and on that basis, were performed intentionally

      and in a discriminatory manner as compared to other similarly situated male employees.

      By said retaliatory acts, the Defendant has violated Michigan common and/or statutory

      law, including specifically the Elliott-Larsen Civil Rights Act, M.C.L. 37.2101 et seq.

66.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                         COUNT VII
                                        DEFAMATION

67.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.14 Page 14 of 18



68.   Around December 2017, in retaliation to Plaintiff’s complaints as stated above, a sergeant

      and/or management level employee of Defendant County of Muskegon, under false

      pretenses, wrongfully and maliciously told Plaintiff’s coworkers that she was mentally

      unfit, and he attempted to have Plaintiff examined by a psychiatrist to prove she was unfit

      for duty.

69.   The statements made by the sergeant and/or management employee of Defendant County

      of Muskegon were false and defamatory statements made concerning Plaintiff.

70.   The statements made by the sergeant and/or management employee of Defendant County

      of Muskegon were unprivileged publications to third parties, or other employees of

      Defendant.

71.   The sergeant and/or management employee of Defendant County of Muskegon was

      negligent in making these false and defamatory statements made concerning Plaintiff and

      caused harm to Plaintiff.

72.   The aforementioned actions, acts, and/or omissions of Defendant, including, but not limited

      to, subjecting Plaintiff Lori Heethuis to harassment, ridicule, and numerous other pressures

      by Defendant County of Muskegon through its employees, agents, managers, and/or

      assigns, in the face of continuous, deliberate, degrading treatment of Plaintiff, the

      aforementioned actions constituted malicious actions that Defendant County of Muskegon

      knew or should have known would cause Plaintiff severe distress and anxiety, humiliation

      and embarrassment, both emotionally and financially, and constitute a violation of

      Michigan common and/or statutory law.

73.   As a direct and/or proximate result of the aforementioned actions and inactions by

      Defendant’s managerial personnel and other employees of Defendant County of
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.15 Page 15 of 18



      Muskegon, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                     COUNT VIII
                             WIRETAPPING / EAVESDROPPING
                                   ALL DEFENDANTS

74.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

75.   Defendant County of Muskegon, through their employees, managers, agents, assigns, and

      representatives, including Defendant Ryan Boike, eavesdropped and recorded a private

      conversation Plaintiff was having with her husband on her cell phone in a private place

      behind closed doors. The eavesdropping and recording of the private conversation was

      done without Plaintiff’s consent and without the consent of Plaintiff’s husband.

76.   Defendant County of Muskegon, through their employees, managers, agents, assigns, and

      representatives, including Defendant Ryan Boike, used the eavesdropping and recording

      of Plaintiff’s private conversation as a means of surveillance to secretly observe and record

      her conversation and activities for the purpose of spying on Plaintiff and invading

      Plaintiff’s privacy.

77.   In retaliation for Plaintiff’s prior protected acts, Defendants used the information illegally

      obtained through eavesdropping, recording, and secret surveillance outside of a closed door

      to then place Plaintiff on administrative leave and/or suspension. The information illegally

      obtained was misconstrued, false, and inaccurate.
 Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.16 Page 16 of 18



78.   The aforementioned actions and inactions by Defendant’s managerial personnel and other

      employees of Defendant County of Muskegon, including Defendant Ryan Boike, constitute

      a violation of Michigan common and/or statutory law, and as a direct and/or proximate

      result, Plaintiff has sustained injuries including physical pain and suffering, mental

      anguish, fright, shock, embarrassment, humiliation, mortification, damage to reputation,

      disruption of her personal life, loss of enjoyment of the ordinary pleasures of living, and

      loss of earnings, social security, fringe benefits, applicable seniority, raises, and

      opportunities for training and promotions.

                                         DAMAGES

79.   Plaintiff realleges and incorporates by reference the allegations contained in the previous

      paragraphs.

80.   Defendant County of Muskegon and Defendant Ryan Boike violated Plaintiff’s rights

      applicable under both State and Federal law, including but not limited to sex/gender

      discrimination in the terms and conditions of her employment, retaliation for making

      protected complaints of sexual assault, sexual harassment and/or a hostile work

      environment based on sex/gender, retaliation for giving testimony in a Civil Rights

      litigation matter regarding the conditions of the Muskegon County Jail as they applied to

      female inmates, conspiracy to violate her rights and to terminate and/or force her to leave,

      a violation of her due process rights as a Muskegon County employee, defamation, and

      eavesdropping.

81.   As a direct and/or proximate result of the unlawful employment and other practices

      described above, Plaintiff Lori Heethuis has suffered physical pain and suffering, mental

      anguish, outrage, embarrassment, humiliation, damaged reputation and disruption of her
Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.17 Page 17 of 18
Case 1:19-cv-00940-PLM-PJG ECF No. 1 filed 11/06/19 PageID.18 Page 18 of 18
